Citation Nr: 0902741	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
to include as secondary to service-connected shell fragment 
wounds.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for right foot drop.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified before the undersigned at a video 
conference hearing which was conducted in October 2008.  He 
also testified at local RO hearings in June 2004 and May 
2006.  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C. § 1151 for right foot drop is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will inform the veteran if any further action is 
required on his part.  


FINDING OF FACT

A chronic disability of low back was not present during 
active duty or for many years thereafter nor is a chronic 
disability of the low back otherwise related to such service 
or to the veteran's service-connected residuals of shell 
fragment wounds.  




CONCLUSION OF LAW

A chronic disability of the low back was not incurred in or 
aggravated by the veteran's active duty service, nor is a 
chronic disability of the low back proximately due to or 
caused by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a June 2006 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to service 
connection for a low back disability.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the June 2006 VCAA letter and he 
was also provided with notice of the types of evidence 
necessary to establish an effective date or a disability 
evaluation for the issue on appeal in a March 2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded an appropriate VA 
examination.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Entitlement to service connection for a low back disorder to 
include as secondary to service-connected shell fragment 
wounds.

The veteran has claimed that he currently has a low back 
disorder which he opines is secondary to his service-
connected shell fragment wounds.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that service connection for the low back 
disorder is not warranted on a direct basis as there is no 
competent evidence of record linking a current back disorder 
to the veteran's active duty service on a direct basis.  

The service treatment records reveal that the veteran was 
treated one time in November 1968 for complaints of back 
pain.  The veteran reported that the back pain began the 
prior evening.  Physical examination revealed painful motion 
and muscle spasm.  No diagnosis was made but the veteran was 
put on physical profile.  

The veteran completed a Report of Medical History at the time 
of his discharge examination in February 1969 wherein he 
indicated that he had or had had back trouble.  The document 
was annotated by a clinician to indicate the veteran reported 
he experienced occasional back aches.  However, the report of 
the February 1969 separation examination reveals that 
clinical evaluation of the veteran's spine was determined to 
be normal at that time.  No pertinent abnormalities were 
found.  

The claims file is devoid of any evidence of problems with 
the veteran's low back for many years after the veteran's 
discharge.  VA examinations conducted in May 1974 and January 
1982 were silent as to complaints of, diagnosis of or 
treatment for back problems.  

A VA clinical record dated in June 1986 reveals the veteran 
complained of back problems which had been present for 15 
years.  It was noted that there was a history of a 20 foot 
fall which occurred 25 years prior in which the veteran 
landed on his back.  There was no history of a recent injury.  
The diagnosis was acute exacerbation of chronic low back 
pain, rule out herniated nucleus pulposus.  X-rays were 
referenced as revealing spina bifida occulta and a narrow L5-
S1.  

A February 1987 X-ray of the lumbosacral spine was 
interpreted as revealing bulging discs at L4-5.  

A May 1987 X-ray examination of the lumbar spine was 
interpreted as revealing developmental abnormalities and a 
relative narrowing of the lower disc spaces.  The reason for 
the X-ray was reported to be increased back pain as a result 
of the veteran having jumped off a pick-up the previous 
night.  

A November 1987 clinical record indicates that the veteran 
had a several year history of low back pain following a fall 
as a teenager.  The pain had increased in the preceding two 
years.  The assessment was low back pain with right hip 
radiation and possible right L5-S1 herniated nucleus 
pulposus.  

A February 1988 clinical record includes an assessment of L5-
S1 herniated nucleus pulposus.  The same month, the veteran 
underwent a bilateral diskectomy.  The pertinent diagnosis 
noted on the hospitalization record was L5-S1 herniated 
nucleus pulposus.

A July 2006 VA examination resulted in a pertinent diagnosis 
of spondylosis with history of herniated nucleus pulposus, 
lumbar spine, post-operative.  

The veteran testified before the undersigned in October 2008 
that he began to be bothered by back problems in the 1970's.  

The competent medical evidence demonstrates that the veteran 
currently experiences a low back disability.  Significantly, 
however, there is no evidence of record from a health care 
provider linking the currently existing low back problem to 
the veteran's active duty service on a direct basis.  The 
veteran has not alleged that there is such a link.  He has 
opined that his back disorder is secondary to his service-
connected shell fragment wounds.  

There is no continuity of low back symptomatology from the 
veteran's active duty service to the present.  The veteran 
testified that his back problems began in the 1970's which 
was after his discharge from active duty.  There is no 
objective evidence of record supporting a finding of 
continuity of symptomatology.  As set out above, the medical 
evidence of record does not document complaints of back 
problems until the 1980's.  To the extent that the veteran 
has reported that he had back problems since active duty, the 
Board finds that there is no medical evidence of record which 
links any report of continuous back problems to the veteran's 
active duty service.  

The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The veteran has argued that he currently experiences low back 
problems as a result of his service-connected shell fragment 
wounds.  The Board finds that the competent evidence of 
record does not support this argument.  Service connection is 
currently in effect for shell fragment wounds to the left 
wrist, right gastrocnemius muscle, right femur, right upper 
arm, right forearm, right foot and near the right ventricle.  
Significantly, there is no competent evidence of record 
linking the currently existing low back disability to any or 
all of these service-connected disabilities.  The only 
evidence of record which attempts to link a currently 
existing low back disability to the service-connected shell 
fragment wounds is the veteran's own allegations and 
testimony.  The veteran testified before the undersigned in 
October 2008 that he thought his low back problems were due 
to the shell fragment wounds.  He also testified that he had 
never been informed by any doctor that his low back 
disability was somehow related to the service-connected shell 
fragment wounds.  The Board finds that the veteran is a lay 
person and is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of a low back disability is 
without probative value.  

There is competent evidence of record which indicates that 
the currently existing low back disorder was not 
etiologically linked to the veteran's service-connected shell 
fragment wounds.  A VA examination was conducted in July 2006 
to determine if there was a link between the shell fragment 
wounds and the back disability.  The veteran reported that he 
had constant back pain.  He informed the examiner that he 
remembered having back trouble while in the military.  He 
also remembered jumping 10 to 12 feet from a helicopter into 
elephant grass and having another soldier land on his back 
when they hit the ground.  The examiner had access to and 
reviewed the evidence in the claims file in connection with 
the examination.  It was noted that surgery was performed in 
1988 for a herniated nucleus pulposus.  The examiner reported 
that the veteran provided him with a copy of a February 1988 
X-ray report which was thought by the veteran to show a 
metallic fragment in the area of his back surgery near his 
low back which the veteran opined had contributed to his 
herniated nucleus pulposus.  The examiner found, however, 
that the X-ray report was actually consistent with the tip of 
a surgical instrument rather than random shell fragment 
wounds or metallic fragments.  Current X-rays were referenced 
as revealing spondylosis with disc space reduction and 
osteophytes without evidence of retained fragments in the 
area of the low back.  The pertinent diagnosis from the VA 
examination was spondylosis with a history of herniated 
nucleus pulposus of the lumbar spine, post-operative.  The 
examiner wrote that, based on the information available to 
him, the herniated nucleus pulposus of the lumbar spine and 
residuals of surgery were less likely than not related to the 
injury sustained at the same time as the service-connected 
multiple shell fragment wounds.  The examiner opined that it 
was at least as likely as not that the herniated nucleus 
pulposus was the result of the veteran's documented obesity 
and occupational history as a mechanic.  

The fact that the veteran was obese at the time of the 
initial back complaints in the 1980's is confirmed by the 
medical evidence of record.  The report of the January 1982 
VA examination indicates the examiner found that the veteran 
was extremely obese at that time.  A July 1984 
hospitalization record reveals the veteran was found to be 
obese.  The records also document that the veteran's 
occupation was a mechanic.

The Board finds that the report of the July 2006 VA 
examination should be afforded significant probative weight 
as it was based on a review of all the evidence of record and 
the examiner provided a rationale for his opinion which is 
supported by the evidence of record.  The examiner 
affirmatively determined that the currently existing low back 
disorder was not etiologically linked to the service-
connected residuals of the shell fragment wounds.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
low back disability.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a low back disorder to include as 
secondary to service-connected shell fragment wounds is 
denied.  


REMAND

At a June 2004 RO hearing, the veteran raised a claim of 
entitlement to compensation under the provisions of 
38 U.S.C.§ 1151 for right foot drop.  The veteran testified 
that he experienced right foot drop after back surgery was 
performed by VA in 1988.  He denied problems with his foot 
prior to the surgery.  

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151; see 
also VAOPGCPREC 40-97.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1),(2).

The Board notes that the question of whether the veteran 
experienced additional disability as a result of treatment 
rendered by VA is a medical question.  The Court has held 
that a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78  
(1999).

The competent evidence of record demonstrates that the 
veteran has right foot drop as a result of VA surgery which 
was conducted in February 1988.  Numerous VA clinical records 
reference the fact that the veteran currently experiences 
right foot drop which was the result of the February 1988 
surgery.  Furthermore, there is evidence of record indicating 
that the veteran was informed that right foot drop was a 
possible consequence of the surgery.  He has testified on two 
occasions that VA physicians informed him of the possibility 
of resulting foot drop.  Significantly, the veteran has not 
been afforded a VA examination to determine whether the 
proximate cause of the current right foot drop, i.e., the 
surgical procedure performed by VA in 1988, involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department.  Medical evidence that addresses these missing 
elements is essential in making an informed decision in this 
case.  A VA examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for right foot drop since 
February 1988.  After securing any 
necessary releases, obtain those records 
identified by the veteran which have not 
already been associated with the claims 
file.

2.  Schedule the veteran for a VA 
examination by an appropriate specialist.  
The claims file must be made available 
to, and pertinent documents therein 
reviewed by, the examiner for the 
veteran's pertinent medical and other 
history, including, in particular, the 
records of the back surgery conducted by 
VA in February 1988.  After a complete 
examination and review of the file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
the veteran's right foot drop is the 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment, or due to 
an event not reasonably foreseeable.  The 
examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.  If the examiner is unable 
to provide the requested opinion without 
resorting to speculation, it should be so 
stated.

3.  Following completion of the above and 
any other development deemed warranted, 
re-adjudicate the issue of entitlement to 
compensation under the provisions of 
38 U.S.C. § 1151 for right foot drop.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO should treat the claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


